                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 03, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

LUKE C. TEIXEIRA,                            §
                                             §
        Plaintiff,                           §
                                             §   CIVIL ACTION NO. 2:19-CV-357
v.                                           §
                                             §
DALE WAINWRIGHT, et al.,                     §
                                             §
        Defendants

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason Libby’s Memorandum and

Recommendation (M&R), entered on February 24, 2020. (D.E. 13). The M&R

recommends that the Court dismiss Plaintiff’s complaint (D.E. 1) with prejudice for failure

to state a claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). (D.E.

13, p. 11–12). The M&R also recommends that the Court deny Plaintiff’s request for class

certification (D.E. 4). (D.E. 13, p. 12). Lastly, the M&R recommends that this dismissal

count as a “strike” for purposes of 28 U.S.C. § 1915(g), and that the Clerk of Court be

instructed to send notice of this dismissal to the Manager of the Three Strikes List for the

Southern District of Texas at Three_Strikes@txs.uscourts.gov. (D.E. 13, p. 12). Plaintiff

filed objections to the M&R. (D.E. 15).

       Having carefully reviewed the proposed findings and conclusions of the M&R, the

record, the applicable law, and having made a de novo review of the portions of the M&R

to which Plaintiff’s objections were directed, 28 U.S.C. § 636(b)(1), the Court

OVERRULES Plaintiff’s objections (D.E. 15). Accordingly, the Court:
1/2
      (1) ADOPTS the M&R (D.E. 13).

      (2) Plaintiff’s complaint (D.E. 1) is DISMISSED WITH PREJUDICE for failure

         to state a claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

         1915A(b)(1).

      (3) This dismissal is counted as a strike for purposes of 28 U.S.C. § 1915(g), and

         the Clerk of Court is ORDERED to send notice of this dismissal to the Manager

         of the Three Strikes List for the Southern District of Texas at

         Three_Strikes@txs.uscourts.gov.

      (4) Plaintiff’s request for class certification is DENIED (D.E. 4).

      (5) The Clerk of Court is ORDERED to administratively CLOSE this case.



             SIGNED and ORDERED this 3rd day of April 2020.



                                                DAVID S. MORALES
                                                UNITED STATES DISTRICT JUDGE




2/2
